IN THE COMMONWEALTH COURT OF PENNSYLVANIA

S.H.                                     :
                   Petitioner            :
                                         :
             v.                          :   No. 535 C.D. 2019
                                         :
Department of Human Services,            :
                 Respondent              :

                                    ORDER

             AND NOW, this 2nd day of June, 2020, the Court’s order in the above
matter, filed February 18, 2020, is amended to reflect the following correction:

             Page 12, last paragraph, should read as follows: For these
             reasons, we reverse the Department’s adjudication and remand
             with the direction that the Department order the expunction
             of Father’s indicated report from the ChildLine and Abuse
             Registry.

             The Order of the above-referenced opinion should read:
             AND NOW, this 18th day of February, 2020, the order of the
             Pennsylvania Department of Human Services, Bureau of
             Hearings and Appeals, dated March 7, 2019, in the above-
             captioned matter is hereby REVERSED, and the matter
             REMANDED with the direction that the Department order
             the expunction of S.H.’s indicated report from the
             ChildLine and Abuse Registry.
             In all other respects, the opinion and order shall remain in
effect.
             It is also hereby ORDERED that the above-captioned opinion
filed February 18, 2020, shall be designated OPINION rather than
MEMORANDUM OPINION, and it shall be reported.

                                              __________________________________
                                              MARY HANNAH LEAVITT, Judge